930 N.E.2d 1137 (2010)
STATE of Indiana ex rel. CENTER B, Relator,
v.
The MARION SUPERIOR COURT, CIVIL DIVISION 10, et al., Respondents.
No. 49S00-1006-OR-00311.
Supreme Court of Indiana.
August 5, 2010.

PERMANENT WRIT OF MANDAMUS AND PROHIBITION
Relator filed a verified petition for writ of mandamus and accompanying application papers under the rules governing original actions. Relator alleges, among other things, that the trial court failed to rule on a motion within the time required by Trial Rule 53.1 and that the trial court clerk failed in her duty to withdraw the case from the court for appointment of a special judge after Relator filed its praecipe on January 19, 2010. This Court issued an order allowing an opportunity for the filing of responsive briefs.
Each Justice has had an opportunity to review the petition and other papers filed in this matter. Each Justice has met in *1138 conference to discuss the matter. All five Justices have voted to grant the writ.
Accordingly, the Court GRANTS the writ in the following manner. The Honorable David J. Dreyer is directed to vacate any orders issued in the case below after the filing of Relator's praecipe and to cease exercising jurisdiction over the case except as to any administrative tasks necessary to effectuate this writ. Elizabeth L. White, clerk of the trial court, is directed to give written notice to Judge Dreyer and this Court that submission of the case has been withdrawn in accordance with Trial Rule 53.1(E)(2). Motions to reconsider or petitions for rehearing are not allowed. Ind. Original Action Rule 5(C).
Judge Dreyer is reminded of his obligation to file a written report pursuant to Trial Rule 53.1(F) once the clerk complies with Trial Rule 53.1(E)(2) and this Court issues an order appointing a special judge.
The Clerk is directed to send a certified copy of this order to the Hon. David J. Dreyer, Marion Superior Court, Civil Division 10; Elizabeth L. White, Clerk of the Marion Circuit and Superior Courts; Robert G. Zeigler and Karen L. Withers, 9465 Counselors Row, Suite 104, Indianapolis, IN 46240; Michael J. Woody, 2124 E. Hanna Ave., Indianapolis, IN 46227; and Michael Roth and Mallory Reider Inselberg, 9101 Wesleyan Rd., Suite 401, Indianapolis, IN 46268. The Clerk of this Court is further directed to post this order to the Court's website, and Thomson Reuters is directed to publish this order in the bound volumes of this Court's decisions.
All Justices concur.